UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6907



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT KENT HARBISON, a/k/a Skibone, a/k/a
Skiborn,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-00-9)


Submitted:   October 19, 2005             Decided:   November 4, 2005


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Kent Harbison, Appellant Pro Se. Jerry Wayne Miller, Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Herbert Kent Harbison, a federal prisoner, appeals from

the district court’s order denying his motion for credit for time

spent in prior custody pursuant to 18 U.S.C. § 3585(b) (2000).

Harbison’s claims challenge the execution of his sentence and

cannot be brought in the first instance to the district court under

§ 3585(b).    United States v. Wilson, 503 U.S. 329 (1992).    Any

challenge to the execution of sentence must be brought under 28

U.S.C. § 2241 (2000), after exhaustion of remedies through the

Bureau of Prisons.   Id. at 335.   We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -